                  UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

IN THE MATTER OF:                        )
Antwon Murphy                            )
                                         )   CASE NO. 19-81673-CRJ-13
SSN: XXX-XX-8017                         )
                                         )
       DEBTOR                            )    CHAPTER 13

                Notice of Adjourned §341 Meeting of Creditors

      This notice is given pursuant to Rule 2003(e) of the Bankruptcy Rules.
Take notice that the Trustee adjourned the meeting of creditors in this case from
July 16, 2019, to July 30, 2019, at 2:00 P.M., to permit the Debtor time to file and
furnish to the Trustee copies of tax returns for the years 2017 and 2018. The
adjourned §341 meeting was held over pursuant to §1308(b) of the Bankruptcy
Code.

     The adjourned §341 meeting will be held on July 30, 2019, at 2:00 P.M., at
Madison County Courthouse, 3rd Floor, Room 327, 100 Northside Square,
Huntsville, Alabama, 35801.

      Dated July 18, 2019.

                                              /s/ Michele T. Hatcher
                                              Michele T. Hatcher
                                              Chapter 13 Trustee
                                              P.O. Box 2388
                                              Decatur, AL 35602
                                              (256) 350-0442
